     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 1 of 20 Page ID #:1018




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11                                             Case No. 2:19-cv-06301-AB-KS
        Philips North America LLC,
12                                             [PROPOSED]
                        Plaintiff,
13                                             PROTECTIVE ORDER
            v.
14
        Garmin International, Inc.
15      and Garmin Ltd.,
16                      Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                                                          PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 2 of 20 Page ID #:1019




 1           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on

 2    the parties’ Joint Stipulation For Entry Of Protective Order And Electronic

 3    Discovery Order (“Stipulation”) filed on June 4, 2020, the terms of the protective

 4    orders to which the parties have agreed are adopted as set forth in below in the

 5    Protective Order and in the concurrently filed Order on Electronic Discovery. The

 6    terms of the Protective Order, which are set forth below, have been modified by the

 7    Court’s amendment of paragraphs 2, 6, 8, 9, and 12.D.iii of the Stipulation.

 8

 9         AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND

10                                    MODIFIED BY THE COURT1

11

12           PURPOSES AND LIMITATIONS

13           Discovery in this action is likely to involve production of confidential, proprietary,

14    or private information for which special protection from public disclosure and from use for

15    any purpose other than prosecuting this litigation may be warranted. This Order does not

16    confer blanket protections on all disclosures or responses to discovery and that the

17    protection it affords from public disclosure and use extends only to the limited information

18    or items that are entitled to confidential treatment under the applicable legal principles.

19    This Stipulated Protective Order does not entitle the parties to file confidential information

20    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

21    standards that will be applied when a party seeks permission from the court to file material

22    under seal.

23

24           GOOD CAUSE STATEMENT

25           This action is likely to involve trade secrets, and other valuable research,

26    development, commercial, financial, technical and/or proprietary information for which

27
      1
28           The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
      typeface, and the Court’s deletions are indicated by lines through the text being deleted.
                                                         1                                 PROTECTIVE ORDER
                                                                                    CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 3 of 20 Page ID #:1020




 1    special protection from public disclosure and from use for any purpose other than

 2    prosecution of this action is warranted. Such confidential and proprietary materials and

 3    information consist of, among other things, confidential business or financial information,

 4    information regarding confidential business practices, or other confidential research,

 5    development, or commercial information (including information implicating privacy rights

 6    of third parties), proprietary software source code, and confidential and trade secret

 7    technological information otherwise generally unavailable to the public, or which may be

 8    privileged or otherwise protected from disclosure under state or federal statutes, court rules,

 9    case decisions, or common law. Accordingly, to expedite the flow of information, to

10    facilitate the prompt resolution of disputes over confidentiality of discovery materials, to

11    adequately protect information the parties are entitled to keep confidential, to ensure that

12    the parties are permitted reasonable necessary uses of such material in preparation for and

13    in the conduct of trial, to address their handling at the end of the litigation, and serve the

14    ends of justice, a protective order for such information is justified in this matter.

15    Information shall not be designated as confidential for tactical reasons and that nothing be

16    so designated without a good faith belief that it has been maintained in a confidential, non-

17    public manner, and there is good cause why it should not be part of the public record of

18    this case.

19

20           Further to the foregoing, it is hereby ORDERED as follows:

21           1. Confidential business information is information which concerns or relates to the

22    trade secrets, processes, operations, style of work, or apparatus, or to the production, sales,

23    shipments, purchases, transfers, identification of customers, inventories, amount or source

24    of any income, profits, losses, or expenditures of any person, firm, partnership, corporation,

25    or other organization, or other information of commercial value, the disclosure of which is

26    likely to have the effect of either causing substantial harm to the competitive position of

27    the person, firm, partnership, corporation, or other organization from which the information

28    was obtained.

                                                    2                               PROTECTIVE ORDER
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 4 of 20 Page ID #:1021




 1           2. Any information that is produced or generated in disclosures or responses to

 2    discovery in this matter and submitted, in discovery or in a pleading, motion, or response

 3    to a motion either voluntarily or pursuant to lawful discovery request, or a court order,

 4    which is asserted by a party to contain or constitute confidential business information shall

 5    be so designated by such party in writing, or orally at a deposition, conference or hearing.

 6    Documents shall be clearly and prominently marked on their face with the legend:

 7    “CONFIDENTIAL” or a comparable notice. Such information, whether submitted in

 8    writing or in oral testimony, shall be treated in accordance with the terms of this protective

 9    order. No party shall redact confidential information in a document; rather, the disclosing

10    party should simply label the document as Confidential, and if it becomes relevant, will

11    inform the receiving party subsequently of any particular portion of the document deemed

12    confidential.

13           3. In the absence of written permission from the disclosing party or an order by the

14    Court, any confidential documents or business information submitted in accordance with

15    the provisions of paragraph 2 above shall not be disclosed to any person other than: (i)

16    outside counsel for parties to this action, including necessary secretarial and support

17    personnel assisting such counsel; (ii) qualified persons taking testimony involving such

18    documents or information and necessary stenographic and clerical personnel thereof; (iii)

19    technical experts and their staff who are employed for the purposes of this litigation (unless

20    they are otherwise employed by, consultants to, or otherwise affiliated with a non-

21    governmental party, or are employees of any domestic or foreign manufacturer, wholesaler,

22    retailer, or distributor of the products, devices or component parts that are the subject of

23    this action); (iv) the Court and its staff.

24           4. Confidential business information submitted in accordance with the provisions of

25    paragraph 2 above shall not be made available to any person designated in paragraph 3(iii)

26    unless he or she shall have first read this order and shall have signed the undertaking at

27    Attachment A. However, Attorneys who have filed an appearance in this matter need not

28

                                                    3                              PROTECTIVE ORDER
                                                                            CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 5 of 20 Page ID #:1022




 1    sign the undertaking at Attachment A, but shall nevertheless be subject to, and bound by,

 2    the provisions of this Protective Order.

 3             5. If the Court orders, or the disclosing party agrees, that access to, or dissemination

 4    of information submitted as confidential business information shall be made to persons not

 5    included in paragraph 3 above, such matter shall only be accessible to, or disseminated to,

 6    such persons based upon the conditions pertaining to, and obligations arising from this

 7    order, and such persons shall be considered subject to it, unless the Court finds that the

 8    information is not confidential business information as defined in paragraph 1 hereof.

 9             6. Any confidential business information submitted to the Court in connection with

10    a motion or other proceeding shall be submitted to the Court with an application to file

11    under seal in accordance with this Court’s Local Rule 79-5.1 and with competent

12    evidence of “good cause” or “compelling reasons” for a Court order allowing such

13    papers to be filed under seal pursuant to Federal Rule of Civil Procedure Rule 5.2(d).

14    under seal pursuant to the Local Rules.

15             7. The restrictions upon, and obligations accruing to, persons who become subject

16    to this order shall not apply to any information submitted in accordance with paragraph 2

17    above to which the person asserting the confidential status thereof agrees in writing, or the

18    Court rules, after an opportunity for hearing, was publicly known at the time it was supplied

19    to the receiving party or has since become publicly known through no fault of the receiving

20    party.

21             8. If a party who receives materials or information that has been designated as

22    confidential and submitted in accordance with paragraph 2 disagrees with respect to such

23    a designation, in full or in part, it shall initiate the dispute resolution process under Local

24    Rule 37.1, et seq. and comply with the Court’s pre-motion discovery procedures. The

25    party designating the material or information as confidential shall bear the burdens

26    and the expenses of seeking protection of its confidential material in court. notify the

27    disclosing party in writing, and they will thereupon confer as to the status of the subject

28    information proffered within the context of this order. If the receiving party and the

                                                      4                               PROTECTIVE ORDER
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 6 of 20 Page ID #:1023




 1    disclosing party are unable to concur upon the status of the subject information submitted

 2    as confidential business information within ten days from the date of notification of such

 3    disagreement, the party challenging the confidentiality designation may file a motion with

 4    the Court seeking to remove the confidentiality designation. If such motion is granted, the

 5    non movant shall compensate the movant for the reasonable expenses and fees associated

 6    with the motion. In the event of a mixed result, the Court may fairly apportion fees and

 7    expenses. The Court may sua sponte question the designation of the confidential status of

 8    any information and, after opportunity for hearing, may remove the confidentiality

 9    designation.

10          9. No less than 10 days (or any other period of time designated by the Court) prior

11    to the initial disclosure to a proposed expert of any confidential information submitted in

12    accordance with paragraph 2, the party proposing to use such expert shall submit in writing

13    the name of such proposed expert and his or her educational and detailed employment

14    history to the opposing party. If the opposing party objects to the disclosure of such

15    confidential business information to such proposed expert as inconsistent with the language

16    or intent of this order or on other grounds, it shall initiate the dispute resolution process

17    under Local Rule 37.1, et seq., and the parties shall comply with the Court’s pre-

18    motion discovery procedures.        notify the recipient in writing of its objection and the

19    grounds therefore prior to the initial disclosure. If the dispute is not resolved on an informal

20    basis within ten days of receipt of such notice of objections, the opposing party may file a

21    motion with the Court seeking to block the proposed expert’s access to the confidential

22    information. During the dispute resolution process and the pendency of the any related

23    motion, the expert shall not have access to the disputed information.                The party

24    designating the material or information as confidential shall bear the burdens and the

25    expenses of seeking protection of its confidential material in court. If the non movant

26    prevails on the motion, the moving party shall pay to the non movant all reasonable fees

27    and expenses associated with opposing the motion. In the event of a mixed result, the

28    Court may fairly apportion fees and expenses.

                                                     5                               PROTECTIVE ORDER
                                                                              CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 7 of 20 Page ID #:1024




 1          10. If confidential business information submitted in accordance with paragraph 2 is

 2    disclosed to any person other than in the manner authorized by this protective order, the

 3    party responsible for the disclosure must immediately bring all pertinent facts relating to

 4    such disclosure to the attention of the party that designated the information as confidential,

 5    and make every effort to prevent further disclosure by it or by the person who was the

 6    recipient of such information.

 7          11. If any confidential business information which is supplied in accordance with

 8    paragraph 2 above is supplied by a nonparty to this case, such a nonparty shall be

 9    considered a “party” as that term is used in the context of this order. Each nonparty party

10    shall be provided a copy of this order by the party seeking information from said party.

11          12. A party may designate documents, information, or things that constitute or

12    contain non-public Source Code of that part (or of any non-party whose documents or

13    information a party is permitted to produce) as “CONFIDENTIAL SOURCE CODE–

14    ATTORNEYS’ EYES ONLY INFORMATION.”

15                  A.     “Source Code” shall mean source code, object code (i.e., computer

16           instructions and data definitions expressed in a form suitable for input to an

17           assembler, compiler, or other translator), microcode, register transfer language

18           (“RTL”), firmware, and hardware description language (“HDL”), as well as any

19           and all programmer notes, annotations, and other comments of any type related

20           thereto and accompanying the code. For avoidance of doubt, this includes source

21           files, make files, intermediate output files, executable files, header files, resource

22           files, library files, module definition files, map files, object files, linker files,

23           browse info files, and debug files.

24                  B.     Materials designated as CONFIDENTIAL SOURCE CODE–

25           ATTORNEYS’ EYES ONLY INFORMATION shall only be reviewable by

26           SOURCE CODE QUALIFIED PERSONS and shall not be disclosed to anyone

27           except      SOURCE     CODE      QUALIFIED        PERSONS.        SOURCE         CODE

28           QUALIFIED PERSONS include the following: (1) outside litigation counsel who

                                                    6                               PROTECTIVE ORDER
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 8 of 20 Page ID #:1025




 1           have signed the Agreement to Be Bound by the Protective Order, and staff

 2           assisting such counsel who are necessarily incident to the litigation; (2) personnel

 3           at document duplication, coding, imaging or scanning service establishments

 4           retained by, but not regularly employed by, outside litigation counsel as

 5           necessarily incident to the litigation; (3) personnel at interpretation/translation

 6           service establishments retained by, but not regularly employed by, outside

 7           litigation counsel as necessarily incident to the litigation, including without

 8           limitation oral interpreters and document translators; (4) the Court and Court staff;

 9           (5) court reporters, stenographers, and videographers transcribing or recording

10           testimony at depositions, hearings or trial in this litigation, who have signed an

11           acknowledgment to be bound by the Protective Order; and (6) qualified experts

12           (whether testifying experts or non-testifying consultants). Nothing in this

13           paragraph shall prevent a party from disclosing its own Source Code to that party’s

14           own employees or qualified experts. Materials designated as CONFIDENTIAL

15           SOURCE CODE–ATTORNEYS’ EYES ONLY INFORMATION shall not be

16           disclosed to In-House Counsel of a receiving party or to any other employee of a

17           receiving party.

18                 C.     Qualified experts may review CONFIDENTIAL SOURCE CODE–

19           ATTORNEYS’ EYES ONLY INFORMATION only after the receiving party

20           complies with the provisions of paragraph 9 of this Protective Order, and such

21           experts have signed the undertaking at Attachment A.

22                 D.     Source Code shall be provided with the following additional

23                        protections:

24                        (i)    Nothing in this Protective Order shall obligate the parties

25                 to produce any Source Code, nor act as an admission that any particular

26                 Source Code is discoverable.

27                        (ii)   Access to Source Code will be given only to SOURCE CODE

28                 QUALIFIED PERSONS and, at depositions, hearings and trial, to

                                                   7                              PROTECTIVE ORDER
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 9 of 20 Page ID #:1026




 1                 witnesses who would otherwise be permitted to see such Source Code

 2                 including the producing party’s employees and experts.

 3                       (iii)   Access to Source Code shall be provided on no more than two

 4                 “stand-alone” computer(s) (i.e., the computer(s) may not be linked to any

 5                 network, including a local area network (“LAN”), an intranet, or the

 6                 Internet, and may not be connected to any printer or storage device other

 7                 than the internal hard disk drive of the computer). The stand-alone

 8                 computer(s) shall be kept in a secure location at the offices of the producing

 9                 party’s outside litigation counsel, or at such other location as the producing

10                 party and receiving party mutually agree. If the producing party objects to

11                 a particular location for the review of source code, the producing party and

12                 receiving party agree to meet and confer in good faith regarding such

13                 objection and, in conformity with Local Rule 37.1, et seq. and the

14                 Court’s pre-motion discovery procedures, present the dispute to the

15                 Court if they are not able to reach agreement. The stand-alone secure

16                 computer(s) may be password protected and shall have the Source Code

17                 stored on a hard drive contained inside the computer(s). The producing

18                 party shall produce Source Code in computer searchable format on the

19                 stand-alone computer(s). The stand-alone computer(s) shall, at the

20                 receiving party’s request, include reasonable analysis tools and translation

21                 software appropriate for the type of Source Code and language of any

22                 comments. The receiving party shall be responsible for providing the tools,

23                 licenses to the tools and/or software that it wishes to use to the producing

24                 party so that the producing party may install such tools and software on the

25                 stand-alone computer. To the extent that such tools or software record local

26                 working files or other records reflecting the work performed by the

27                 receiving party, such files and records shall not be reviewed, altered, or

28                 deleted by the producing party. If the producing party objects to particular

                                                  8                              PROTECTIVE ORDER
                                                                          CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 10 of 20 Page ID #:1027




 1                 software tools or software proposed by the receiving party, the producing

 2                 party and receiving party agree to meet and confer regarding such objection

 3                 and to present the dispute to the Court if they are not able to reach

 4                 agreement.

 5                       (iv)   The receiving party shall provide at least two (2) business

 6                 days’ notice to access the source code and shall only have access to the

 7                 stand-alone secure computer(s) during business hours, which for purposes

 8                 of this paragraph shall be 9:00 a.m. through 6:00 p.m. local time at the

 9                 reviewing location. The parties are to cooperate in good faith such that

10                 maintaining the Source Code at the offices of the producing party’s outside

11                 litigation counsel shall not unreasonably hinder the receiving party’s ability

12                 to efficiently conduct the prosecution or defense in this action. It is expected

13                 that access to the Source Code shall be provided at the site of any deposition,

14                 hearing or trial. Proper identification of all SOURCE CODE QUALIFIED

15                 PERSONS shall be provided prior to any access to the stand- alone secure

16                 computer.

17                       (v)    All SOURCE CODE QUALIFIED PERSONS who will

18                 review Source Code on behalf of a receiving party shall be identified in

19                 writing to the producing party at least two (2) business days in advance of

20                 the first time that such person reviews such Source Code. Such

21                 identification shall be in addition to any disclosure required under

22                 paragraphs 9 of this Protective Order. The producing party shall provide

23                 these individuals with information explaining how to start, log on to, and

24                 operate the stand-alone computer in order to access the produced Source

25                 Code on the stand-alone secure computer(s). For subsequent reviews by

26                 SOURCE CODE QUALIFIED PERSONS, the receiving party shall give

27                 at least one business day (and at least 24 hours’) notice to the producing

28                 party of such review. To the extent that the receiving party wishes to

                                                   9                               PROTECTIVE ORDER
                                                                            CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 11 of 20 Page ID #:1028




 1                 continue a source code review from one day to the next, the receiving party

 2                 shall notify the producing party by 5:00 p.m. local time on the day of the

 3                 source code review.

 4                       (vi)   No person other than the producing party may alter,

 5                 dismantle, disassemble or modify the stand-alone computer(s) in any

 6                 way, or attempt to circumvent any security feature of the computer(s).

 7                       (vii) No copies shall be made of Source Code, whether physical,

 8                 electronic, or otherwise, other than volatile copies necessarily made in the

 9                 normal course of accessing the Source Code on the stand-alone

10                 computer(s), except for:

11                       (1) print outs of reasonable portions of the Source Code in

12                 accordance with the provisions of this Protective Order; (2) notes and other

13                 analysis made of the Source Code; and (3) such other uses to which the

14                 parties may agree or that the Court or the Court may order. The receiving

15                 party shall not use any outside electronic device to copy, record,

16                 photograph, or otherwise reproduce Source Code. “Reasonable portions of

17                 the Source Code” shall be limited to the portions that are necessary for a

18                 qualified expert to discuss when explaining his or her opinions regarding

19                 a relevant feature of an accused or alleged domestic industry product in

20                 this action, and are subject to the presumptive limits in section (ix) below.

21                 Pages shall not be printed for the purpose of reviewing code in the first

22                 instance, as code review is to take place on the stand-alone computer(s).

23                 The producing party shall not unreasonably withhold approval and the

24                 parties shall meet and confer in good faith to resolve any disputes. The

25                 receiving party may take notes on a non- networked laptop, provided such

26                 device does not have a camera and does not have any network connectivity

27                 in the source code review room. The receiving party may not copy Source

28                 Code itself into the notes, but may take note of directories and filenames.

                                                  10                              PROTECTIVE ORDER
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 12 of 20 Page ID #:1029




 1                 The receiving party may not take such notes on the stand-alone

 2                 computer(s) containing the Source Code, but rather only on paper or on

 3                 the separate non-networked laptop. No networked devices or recordable

 4                 media or recordable devices, including without limitation computers,

 5                 tablets, smartphones, cellular telephones, peripheral equipment, cameras,

 6                 sound recorders, CDs, DVDs, or drives of any kind, shall be permitted into

 7                 the source code review room with the stand-alone computer(s). Any notes

 8                 taken regarding Source Code, whether on paper or electronically, shall be

 9                 treated as CONFIDENTIAL SOURCE CODE– ATTORNEYS’ EYES

10                 ONLY INFORMATION under this Protective Order. The producing party

11                 may exercise personal supervision from outside the review room over the

12                 receiving party when the receiving party is in the Source Code review

13                 room. Such supervision, however, shall not entail review of any work

14                 product generated by the receiving party, e.g., monitoring the screen of the

15                 stand-alone computer, monitoring any surface reflecting any notes or work

16                 product of the receiving party, or monitoring the key strokes of the

17                 receiving party. There will be no video supervision by any producing

18                 party.

19                          (viii) Nothing may be removed from the stand-alone computer,

20                 either by the receiving party or at the request of the receiving party, except

21                 for (1) print outs of reasonable portions of the Source Code in accordance

22                 with the provisions of this Protective Order; and (2) such other uses to which

23                 the parties may agree or that the Court or the Court may order.

24                          (ix)   At the request of the receiving party, the producing party shall

25                                 within three (3) business days provide one (1) hard copy print

26                                 out of the specific lines, pages, or files of the Source Code that

27                                 the receiving party believes in good faith are necessary for its

28                                 qualified expert to discuss when explaining his or her opinions

                                                    11                              PROTECTIVE ORDER
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 13 of 20 Page ID #:1030




 1                              regarding a relevant feature of an accused or alleged domestic

 2                              industry product. If the producing party objects in any manner

 3                              to the production of the requested source code (e.g., the request

 4                              is too voluminous), it shall state its objection within the allotted

 5                              two (2) business days pursuant to this paragraph. Any printed

 6                              portion that consists of more than twenty-five (25) pages of a

 7                              continuous block of Source Code shall be presumed to be

 8                              excessive. Without permission by the producing party or leave

 9                              from the Court, the receiving party may request printed copies

10                              of no more than five hundred (500) pages of total Source Code

11                              from each producing party. In the event of a dispute, the parties

12                              will meet and confer within five (5) business days of the

13                              objection being raised, and if they cannot resolve it the parties

14                              will raise it with the Court.

15                       (x)    Hard copy print outs of Source Code shall be provided on

16                 Bates numbered and watermarked or colored paper clearly labeled

17                 CONFIDENTIAL SOURCE CODE–ATTORNEYS’ EYES ONLY

18                 INFORMATION on each page and shall be maintained by the receiving

19                 party’s outside litigation counsel or SOURCE CODE QUALIFIED

20                 PERSONS in a secured locked area. The receiving party may also

21                 temporarily keep the print outs at: (1) the Courthouse for any

22                 proceedings(s) relating to the Source Code, for the dates associated with

23                 the proceeding(s); (2) the sites where any deposition(s) relating to the

24                 Source Code are taken, for the dates associated with the deposition(s); and

25                 (3) any intermediate location reasonably necessary to transport the print

26                 outs (e.g., a hotel prior to a hearing or deposition). For avoidance of doubt,

27                 an access-restricted location within the facilities of outside litigation

28                 counsel or a qualified expert, such as a conference room within an access

                                                  12                              PROTECTIVE ORDER
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 14 of 20 Page ID #:1031




 1                 restricted office or a locked drawer or cabinet, shall constitute a secured

 2                 locked area. The receiving party shall exercise due care in maintaining the

 3                 security of the print outs at these temporary locations. No further hard

 4                 copies of such Source Code shall be made and the Source Code shall not

 5                 be transferred into any electronic format or onto any electronic media

 6                 except that:

 7                                1. The receiving party is permitted to make up to three (3)

 8                 additional hard copies for use at a deposition. One hard copy of the source

 9                 code may be marked as an exhibit for the deposition, and then maintained

10                 by counsel for the party presenting the exhibit during the deposition in a

11                 secured locked area. All other copies shall be destroyed immediately after

12                 the deposition is concluded.

13                                2. The receiving party is permitted to make up to five (5)

14                 additional hard copies for the Court in connection with a Court filing,

15                 hearing, or trial, and of only the specific pages directly relevant to and

16                 necessary for deciding the issue for which the portions of the Source Code

17                 are being filed or offered. To the extent portions of Source Code are

18                 quoted in a Court filing, either (1) the entire document will be stamped

19                 and treated as CONFIDENTIAL SOURCE CODE–ATTORNEYS’

20                 EYES ONLY INFORMATION; or (2) those pages containing quoted

21                 Source Code will be separately stamped and treated as CONFIDENTIAL

22                 SOURCE CODE– ATTORNEYS’ EYES ONLY INFORMATION.

23                                3. Electronic copies of Source Code may be made to be

24                 included in documents which, pursuant to the Court's rules, procedures and

25                 order(s), may be filed or served electronically. Only the necessary amount

26                 of electronic copies to effectuate such filing or service may be stored on

27                 any receiving party server, hard drive, thumb drive, or other electronic

28                 storage device at any given time. After any such electronic filing or service,

                                                  13                              PROTECTIVE ORDER
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 15 of 20 Page ID #:1032




 1                 the receiving party may maintain reasonable copies of such filings, but shall

 2                 delete all other electronic copies of Source Code from all receiving party

 3                 electronic storage devices.

 4                 4.              The receiving party is permitted to possess up to three (3)

 5                 additional hard copies of the print-outs of Source Code provided by the

 6                 producing party in order to provide them to qualified experts, who may use

 7                 such hard copies solely in connection with their preparation of opinions

 8                 regarding the accused or alleged domestic industry products. All such

 9                 copies shall be destroyed within five (5) days after the entry of an order

10                 terminating this action. The receiving party shall keep and maintain a log

11                 of all custodians for all of the hard copies as well as the destruction of all

12                 such hard copies.

13                              5. The producing party shall, on request, make a searchable

14                 electronic copy of the Source Code available on a stand-alone computer

15                 during depositions of witnesses who would otherwise be permitted access

16                 to such Source Code. The receiving party shall make such request at the

17                 time of the notice for deposition.

18                       (xi)   Nothing in this Protective Order shall be construed to limit

19                 how a producing party may maintain material designated as

20                 CONFIDENTIAL SOURCE CODE–ATTORNEYS’ EYES ONLY

21                 INFORMATION.

22                       (xii) Outside litigation counsel for the receiving party with custody

23                 of CONFIDENTIAL SOURCE CODE–ATTORNEYS’ EYES ONLY

24                 INFORMATION shall maintain a source code log containing the following

25                 information: (1) the identity of each person granted access to the

26                 CONFIDENTIAL SOURCE CODE–ATTORNEYS’ EYES ONLY

27                 INFORMATION; and (2) the first date on which such access was granted.

28                 Outside litigation counsel for the receiving party will produce, upon

                                                  14                             PROTECTIVE ORDER
                                                                          CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 16 of 20 Page ID #:1033




 1                 request, each such source code log to the producing party within twenty

 2                 (20) days of entry of an order terminating this action.

 3                       (xiii) In addition to the procedures detailed in this Paragraph, access

 4                 to the Source Code may be provided through a “remote-access” computer

 5                 that provides remote access to the “stand-alone” computer(s). The

 6                 producing party shall provide one remote-access computer to the receiving

 7                 party. The remote-access computer may be password protected and shall

 8                 be used by the receiving party for no purpose other than performing the

 9                 review of Source Code. The receiving party shall not attempt to disable,

10                 defeat, or sidestep any security measures on the remote-access computer

11                 or the stand-alone computer. Nor shall the receiving party transfer any data

12                 from the stand-alone computer or otherwise access the stand-alone

13                 computer through means other than those provided by the supplying party

14                 on the remote-access computer. The remote-access computer shall be

15                 accessed only in a location where it cannot be viewed by any person who

16                 is not a SOURCE CODE QUALIFIED PERSON. The remote-access

17                 computer shall not be used to create screenshots of the source code, to print

18                 any files directly (as opposed to the printing procedure in Paragraph

19                 12(D)(ix), which remains available to the receiving party), to download

20                 any files from the stand-alone computer, or to take notes (notes are

21                 permitted to be taken on a separate non-networked computer pursuant to

22                 Paragraph 12(D)(vii)). Additionally, the receiving party is not permitted to

23                 take photographs or video of, or to otherwise record, the information on

24                 the screen of the remote- access computer. Whenever a review is to occur,

25                 the producing party must be notified, and the receiving party must provide

26                 video access (i.e. via FaceTime, WebEx, Zoom, etc.) to be able to exercise

27                 personal supervision of the receiving party. The video access shall be akin

28                 to monitoring a review of a stand-alone computer through a window to a

                                                  15                                PROTECTIVE ORDER
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 17 of 20 Page ID #:1034




 1                   conference room. Such video access, however, shall not entail review of

 2                   any work product generated by the receiving party, e.g., monitoring the

 3                   screen of the remote-access computer, monitoring any surface reflecting

 4                   any notes or work product of the receiving party, or monitoring the key

 5                   strokes of the receiving party. During any remote access session as

 6                   described above, the supplying party may also make an automated

 7                   recording of the receiving party’s code review activity (i.e., a screen

 8                   recording or automated list of the actions taken by the reviewer on the

 9                   “stand-alone” computer) by using a recording feature on the stand-alone

10                   computer. However, the producing party shall not review any such

11                   automated recording of the code review activity unless a dispute arises

12                   about whether the receiving party has complied with the remote-access

13                   review protocol described above, in which case the producing party may

14                   review the recording solely to determine whether the protocol has been

15                   violated.

16           13.    The following sets out terms for access by Designated In-House Counsel.

17            (a)    The term “Designated In-House Counsel” means an in-house attorney who

18      has met the conditions specified in this Protective Order for access to certain

19      information designated under this Protective Order. Plaintiff may designate no more

20      than three (3) in-house counsel in total under this paragraph. Defendants collectively

21      may designate no more than three (3) in-house counsel in total under this paragraph.

22            (b)    Each person designated as a Designated In-House Counsel must read the

23      Protective Order including all Addenda thereto, and must agree, by letter filed with the

24      Court: (i) to be bound by the terms thereof; (ii) not to reveal information designated

25      under the Protective Order to anyone other than another person properly designated

26      under the Protective Order; (iii) to utilize such information solely for purposes of this

27      litigation; and (iv) to be bound to the acknowledgement at Attachment A of this

28      Protective Order, which signed acknowledgement shall be filed with the letter.

                                                   16                             PROTECTIVE ORDER
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 18 of 20 Page ID #:1035




 1             (c)    In addition, each Designated In-House Counsel of Plaintiff who desires

 2      access to material designated by Defendants must also agree, by their letter filed with

 3      this Court: (v) to be bound by the Prosecution Bar in paragraph 14 below.

 4             (d)    An in-house counsel who has been designated as a Designated In-House

 5      Counsel, and whose letter of agreement has been filed in accordance with section (b)

 6      above, may thereafter have access to materials designated under this Protective Order

 7      except that no Designated In-House Counsel shall have access to any materials

 8      designated “CONFIDENTIAL SOURCE CODE–ATTORNEYS’ EYES ONLY

 9      INFORMATION” or otherwise designated as containing Source Code.

10             (e) Nothing in this paragraph shall be construed to prevent any designating party

11      from agreeing, if it so desires, to share information it has designated under this

12      Protective Order with any other party or person.

13             14. This sections sets forth the terms governing the patent prosecution bar.

14             (a)    Any Designated In-House Counsel of Plaintiff who personally receives and

15      reviews any material designated under this Protective Order by any of Defendants, and

16      any Designated In-House Counsel of Defendants who personally receives and reviews

17      any material designated under this Protective Order by Plaintiff, shall not participate in

18      the preparation or prosecution of any patent, patent application, reexamination petition,

19      or reissue application, or the drafting or revising of patent claims, directed to wearable

20      monitoring devices, such as activity trackers and fitness trackers, including health and

21      activity monitoring devices, that may be worn on the wrist like a watch or bracelet or

22      attached to clothing, from the time of receipt of such material through and including the

23      first to occur of the following: (i) one (1) year following the expiration of the last patent

24      being asserted in this litigation; (ii) one (1) year following the complete resolution of this

25      litigation through entry of a final non-appealable judgment or order for which appeal has

26      been exhausted; or (iii) one (1) year following the complete settlement of all claims

27      against all the parties in this action.

28             (b) Nothing in this Prosecution Bar shall prohibit any Designated In-House

                                                     17                              PROTECTIVE ORDER
                                                                              CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 19 of 20 Page ID #:1036




 1      Counsel from participating in any post-grant proceedings before the United States Patent

 2      and Trademark Office (or any similar agency of a foreign government), including but

 3      not limited to inter partes review, covered business method review, post-grant review,

 4      or ex parte reexamination, to the extent that such person’s participation does not involve

 5      the drafting or amending of patent claims for wearable monitoring devices, such as

 6      activity trackers and fitness trackers, including health and activity monitoring devices,

 7      that may be worn on the wrist like a watch or bracelet or attached to clothing.

 8

 9      DATED: June 8, 2020

10                                            ___________________________________
                                                    KAREN L. STEVENSON
11                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   18                              PROTECTIVE ORDER
                                                                            CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 70 Filed 06/08/20 Page 20 of 20 Page ID #:1037




 1                                             Attachment A
 2
                                  NONDISCLOSURE AGREEMENT
 3

 4
             I, ___________________ , do solemnly swear or affirm that I will not divulge any
 5
       information communicated to me in any confidential portion of the present Philips North
 6
       America, Inc v. Garmin International, Inc. and Garmin Ltd. litigation pending in the
 7
       Central District of California, Case. No. C.A. No. 2:19-cv-06301-AD (Ksx), except as
 8
       permitted in the protective order issued in this case. I will not directly or indirectly use,
 9
       or allow the use of such information for any purpose other than that directly associated
10
       with my official duties in this case.
11
             Further, I will not by direct action, discussion, recommendation, or suggestion to
12
       any person reveal the nature or content of any information communicated during any
13
       confidential portion of this proceeding or hearing in this case. I also affirm that I do not
14
       hold any position or official relationship with any of the participants in this case aside
15
       from the role I have been engaged to perform in this litigation.
16
             I am aware that the unauthorized use or conveyance of information as specified
17
       above is a violation of Court’s protective order, and sanctionable as contempt.
18

19
             Signed: ___________________________
20
             Printed Name: ______________________
21

22           Dated: ____________________________
23
             Firm or affiliation: __________________
24

25

26

27

28

                                                     19                              PROTECTIVE ORDER
                                                                              CASE NO. 2:19-cv-06301-AB-KS
